Citation Nr: 9918212	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  97-33 028 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from August 1985 to July 1989, 
and service in the Gulf from July 1991 to November 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
New Orleans, Louisiana Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his representative 
presented testimony to a Member of the Board at a 
videoconference hearing in April 1999.


REMAND

The Board notes that the record includes military facility 
records and examinations which contain diagnoses of PTSD.  
Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence of an in-service stressor(s), and a link 
established by medical evidence between the in-service 
stressor(s) and the current diagnosis of PTSD. 38 C.F.R. § 
3.304(f) (1998).  However, the stressors on which the 
examiners relied for such diagnoses are not clear.  Moreover, 
the veteran, at his April 1999 hearing, presented additional 
testimony as to his reported stressors from the Gulf War; 
however, the RO has not attempted to verify such stressors.  

In an April 1996 statement, the veteran reported that he had 
been treated for PTSD at the Vet Center on Claiborne in New 
Orleans, and May 1996 VA outpatient records indicate that the 
veteran was followed by both the PTSD clinic and the Veterans 
Resource Center.  Copies of such records are not present in 
the claims folder.  

Finally, the Board observes that the veteran has filed a 
timely notice of disagreement to the January 1999 rating 
decision which denied service connection for bilateral 
hearing loss, cluster headaches, and memory loss.  The Board 
notes that the veteran requested that the PTSD issue be sent 
to the Board for adjudication prior to any further action by 
the RO of the above issues.  Nevertheless, the United States 
Court of Appeals for Veterans Claims (Court) has directed 
that where a veteran has submitted a timely notice of 
disagreement with an adverse decision and the RO did not 
subsequently issue a statement of the case addressing the 
issue, the Board should remand the issue to the RO for 
issuance of a statement of the case.  Manlincon v. West, 12 
Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should obtain the all the 
veteran's VA records including those 
from the Veterans Center and the PTSD 
clinic from 1995 to present, and 
associate them with the record.

2.  The veteran should be scheduled for 
psychiatric examination.  The entire 
claims folder including a copy of this 
Remand must be made available to and be 
reviewed by the examiner prior to the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.  If PTSD is 
diagnosed, the examiner should state 
with specificity the stressors relied on 
for such diagnosis.  The report of 
examination should include a detailed 
account of all manifestations of the 
disorder found to be present.

3.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655, when the claimant 
without good cause fails to report for 
examination, the claim will be denied.  
However, the Secretary must show a lack 
of good cause for failing to report.  
Further, VA has a duty to fully inform 
the veteran of the consequences of the 
failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.  

4.  The RO should review the file and 
prepare a summary of all of the claimed 
stressors.  This summary and all 
associated documents should be sent to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR), 7798 
Cissna Road, Springfield, VA 22150.  See 
VA MANUAL M21-1, Part VI, Paragraph 7.46 
(1992).  The USASCRUR should be requested 
to provide confirmation of the veteran's 
unit and MOS and any information 
available which might corroborate the 
veteran's alleged stressors.  If the 
USASCRUR requires more specific 
information to verify any of the 
veteran's claimed stressors, the veteran 
should be afforded another opportunity to 
provide the required information.  If the 
veteran responds to the request for 
additional information, the RO should 
again request verification of the claimed 
stressors from the USASCRUR or other 
sources of information.  The RO should 
provide the USASCRUR or other source of 
information with copies of the veteran's 
service personnel records, the DD Form 
214, a copy of this remand, and any 
additional information provided by the 
veteran regarding his claimed stressors.

5.  The RO should issue a statement of 
the case to the veteran and his 
representative addressing the issues of 
entitlement to service connection for 
bilateral hearing loss, cluster 
headaches, and memory loss.

After the requested development has been accomplished to the 
extent possible, the RO should again review the record.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).







